Title: To John Adams from Joseph Anderson, 28 January 1800
From: Anderson, Joseph
To: Adams, John



Sir,
28th January 1800

We have reciev’d from the Governor of Tennessee—an Act of the Legislature of that State—which we are requested to lay before the President of the United States—We will therefore thank you Sir, to appoint a time, when we may do ourselves the Honor of presenting it—
We are Sir, with sentiments of /  very great respect /  your most Obedt Servts.—



Jos: AndersonWm. CockeWilliam C.C. Claiborne